DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment necessitated new grounds of rejection.  This action is made final in view of the new grounds of rejection.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Isaac et al. (US 2012/0199699) in view of Hong et al. (US 2015/0375860) and Paisley et al. (US 2017/0341737).
In re. claim 1, Isaac teaches a propulsion system for a tiltrotor aircraft (para [0002]), comprising: an engine (143, 145) disposed above a wing (105) (fig. 4), wherein the engine comprises a first gearbox (153), and wherein the wing comprises a leading edge, a trailing edge, a top surface and a bottom surface and a central axis that runs substantially parallel to the leading edge and the trailing edge (fig. 1); a rotatable proprotor assembly disposed on the top surface of the wing (fig. 2), wherein the proprotor assembly comprises a rotor mast (163) (fig. 4), a plurality of rotor blades (111) coupled to the rotor mast (para [0022]), and a second gearbox (143) coupled to a proprotor input and operable to accept a drive force generated by the output shaft (para [0028]),  wherein the 
Isaac fails to disclose the engine is disposed below the wing; the first gearbox having an output shaft along an engine longitudinal axis; the interconnect drive system is coupled between the first and second gearboxes; and a wing extension coupled to a wing structure of the wing between the rotatable proprotor assembly and the engine.
Hong teaches an engine (40) is disposed below a wing (14) (fig. 4); a first gearbox (254a) (fig. 8) having an output shaft along an engine longitudinal axis (fig. 8); and an interconnect drive system (292) coupled between the first gearbox (254a) and the tilt-rotor assembly (230) (fig. 8) (para [0050].
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Isaac to incorporate the teachings of Hong to have the engine below the wing, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so permits easy servicing of both the engine and the transmission.
Furthermore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Isaac to incorporate the teachings of Hong to have the recited gearbox arrangement, since Isaac states it should be understood that the exact configuration of the drive shafts and gearboxes is implementation specific (para [0032]) and doing so allows the benefits of the invention to be applied to different gearbox arrangements.
Paisley teaches a wing extension (100) coupled to a wing structure (230) of the wing (200) (para [0053]).

In re. claim 2, Isaac as modified by Hong and Paisley (see Hong) teach the propulsion system of claim 1, wherein the longitudinal axis of the engine (140) is below, and substantially perpendicular to, the central axis of the wing (114) (fig. 5).
In re. claim 3, Isaac as modified by Hong and Paisley (see Isaac) teach the propulsion system of claim 1, further comprising a proprotor pylon (119) disposed on the top surface of the wing (105) (fig. 3), wherein the pylon connects the proprotor assembly to the wing (fig. 3), and provides for at least a 90º rotation of the proprotor assembly about the central axis of the wing (figs. 2-3).
In re. claim 4, Isaac as modified by Hong and Paisley (see Isaac) teach the propulsion system of claim 1, wherein the first gearbox (153) is an engine reduction gearbox (via desired gear ratios in gearbox) (para [0029]), and the second gearbox is proprotor gearbox (143) (para [0028]).
In re. claim 5, Isaac as modified by Hong and Paisley (see Isaac) teach the propulsion system of claim 4, the interconnect drive system comprising an interconnect drive shaft (167) coupled to the interconnect gearbox (165) (fig. 6) (para [0030]), wherein the interconnect drive shaft is operable to transfer drive force from the propulsion system of claim 4 to a second propulsion system disposed on one of the same wing or a second wing (torque sufficient to drive rotor system (109b)) (para [0030]), wherein the interconnect drive shaft runs substantially along the longitudinal axis of the wing from the coupling of the interconnect drive shaft at the interconnect gear box (fig. 6), and 
In re. claim 6, Isaac as modified by Hong and Paisley (see Isaac) teach the propulsion system of claim 5, wherein the interconnect gearbox (165) transfers at least a portion of the drive force from the engine reduction gearbox (via connection to gearbox (153)) (fig. 6).  
In re. claim 7, Isaac as modified by Hong and Paisley (see Isaac) teach the propulsion system of claim 6, wherein: the engine generates an output drive along the engine axis (via shaft (157)) (para [0029]); the engine reduction gearbox (153) changes the direction of the output drive at least 90º so that the output drive is routed to the interconnect gearbox (fig. 6); the interconnect gearbox routes-output drive to a proprotor gearbox (143) input (fig. 4); and the proprotor gearbox converts the output drive to a rotating engine output along a longitudinal axis of the proprotor assembly (para [0029]).
In re. claim 8, Isaac as modified by Hong and Paisley (see Isaac) teach the propulsion system of claim 7, wherein the rotating engine output is directed to the rotor mast and rotor blades along the proprotor longitudinal axis (fig. 4).
In re. claim 9, Isaac as modified by Hong and Paisley (see Isaac) teach the propulsion system of claim 8, wherein the proprotor longitudinal axis and the engine longitudinal axis are substantially parallel when the tiltrotor aircraft is operating in an airplane mode (fig. 2).
In re. claim 10, Isaac as modified by Hong and Paisley (see Isaac) teach the propulsion system of claim 8, wherein the proprotor longitudinal axis and the engine longitudinal axis are substantially normal when the tiltrotor aircraft is operating in a helicopter mode (fig. 3).
In re. claim 11, Isaac as modified by Hong and Paisley (see Isaac) teach the propulsion system of claim 8, wherein the engine longitudinal axis is fixed and the proprotor longitudinal axis is rotatable from 0º to at least 90º relative to the engine longitudinal axis (figs. 2-3).

Isaac fails to disclose the engine is disposed below the wing; the first gearbox having an output shaft along an engine longitudinal axis; the interconnect drive system is coupled between the 
Hong teaches an engine (40) is disposed below a wing (14) (fig. 4); a first gearbox (254a) (fig. 8) having an output shaft along an engine longitudinal axis (fig. 8); and an interconnect drive system (292) coupled between the first gearbox (254a) and the tilt-rotor assembly (230) (fig. 8) (para [0050].
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Isaac to incorporate the teachings of Hong to have the engine below the wing, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so permits easy servicing of both the engine and the transmission.
Furthermore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Isaac to incorporate the teachings of Hong to have the recited gearbox arrangement, since Isaac states it should be understood that the exact configuration of the drive shafts and gearboxes is implementation specific and doing so allows the benefits of the invention to be applied to different gearbox arrangements.
Paisley teaches a wing extension (100) coupled to a wing structure (230) of the wing (200) (para [0053]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Isaac as modified by Hong to incorporate the teachings of Paisley to have a wing extension coupled to a wing structure of the wing to create a wing extension between the rotatable proprotor assembly and the engine, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than the predictable result of controlling vortices at the wing tips.

In re. claim 14, Isaac as modified by Hong and Paisley (see Isaac) teach the tiltrotor aircraft of claim 13, wherein the proprotor gearbox (143) operable to change the direction of the output drive at the proprotor input to the longitudinal axis of the proprotor (figs. 4 and 6).
In re. claim 15, Isaac as modified by Hong and Paisley (see Paisley) teach the tiltrotor aircraft of claim 13, wherein each of the at least two wing extensions respectively extend the two wings along the longitudinal axis of each respective wing (fig. 1).
In re. claim 16, Isaac as modified by Hong and Paisley (see Paisley) teach the wing extensions (100) operable to removably couple to each of the respective wings (200) (para [0071]) (fig. 1).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Isaac as modified by Hong and Paisley as applied to claim 12 above, and further in view of Dancik (US 3,567,157).


In re. claim 17, Isaac as modified by Hong and Paisley (see Isaac) teach the tiltrotor aircraft of claim 12, wherein the proprotor assembly is positioned distal the fuselage to maximize a turn radius of the rotors disposed on the rotor mast (fig. 1).
Isaac as modified by Hong and Paisley fail to disclose the engine is positioned directly below the proprotor assembly to maximize the lift area of the wing.
Dancik teaches an engine (17) is positioned directly below a proprotor assembly (23) (fig. 1) to maximize the lift area of the wing (equivalent structure provides equivalent function).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Isaac as modified by Hong and Paisley to incorporate the teachings of Dancik to have the engine positioned directly below the proprotor assembly, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so allows for a reduction in size of the proprotor blades.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Isaac as modified by Hong, Paisley, and Dancik as applied to claim 17 above, and further in view of Rumberger et al. (US 5,337,974).

In re. claim 18, Isaac as modified by Hong, Paisley, and Dancik fail to disclose wherein the wing interconnect is operable to facilitate removal of the two wings and the wing interconnect from an upper surface of the fuselage, such that the central axes of the wings are operable to rotate to a position substantially parallel to the longitudinal axis of the fuselage.
Rumberger teaches a wing interconnect (wing box) (22) is operable to facilitate removal of the two wings and the wing interconnect from an upper surface of the fuselage (at the lock pins) 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Isaac as modified by Hong, Paisley, and Dancik to include the teachings of Rumberger to have a wing interconnect operable to facilitate removal of the two wings and the wing interconnect from an upper surface of the fuselage, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing the vehicle to be stored in limited storage areas, such as aircraft carriers. 
Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/              Primary Examiner, Art Unit 3647